Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered April 18, 2007, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and unlawful possession of marihuana, and sentencing him, as a second felony offender, to an aggregate term of six years, unanimously affirmed.
The record supports the court’s denial (15 Misc 3d 1102[A], 2007 NY Slip Op 50457[U] [2007]), of defendant’s application to introduce the grand jury testimony of an unavailable declarant as a declaration against penal interest. The reliability prong for introduction of such a declaration (see People v Settles, 46 NY2d 154, 167-170 [1978]) was not met. The court properly concluded that any reliability this grand jury testimony may have had was completely undermined by the declarant’s conviction of perjury arising out of that same testimony. Even though the declarant pleaded guilty to one of several counts of perjury, the circumstances support the conclusion that his entire testimony failed the reliability test for admission, and we have considered and *485rejected defendant’s arguments to the contrary. Accordingly, there was no violation of defendant’s constitutional right to present a defense (see Chambers v Mississippi, 410 US 284 [1973]; People v Robinson, 89 NY2d 648, 654 [1997]; People v Burns, 18 AD3d 397 [2005], affd 6 NY3d 793 [2006]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Friedman, Buckley, Acosta and DeGrasse, JJ. [See 15 Misc 3d 1102(A), 2007 NY Slip Op 50457(U).]